REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The response after final filed on 14 April 21 has been entered, which includes a terminal disclaimer but no new listing of the claims. The claims were most recently amended on 9/4/20, and this set was entered in the 10/14/20 Office Action.
Claims 1-16 and 55-84 are pending.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (10/14/20).
The rejection of claims 1, 2, 5, 14, 55 and 58 at pages 3-6 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,626,173, issued 4/21/20, and further in view of Krieg, U.S. Patent 7,736,646, published 6/15/10, is withdrawn in view of the terminal disclaimer naming the '173 patent filed by Applicants on 4/14/21 and approved by the USPTO.
The rejection of claims 2, 3, 14, 15, 56, 57, 59 and 60 at pages 6-7 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,626,173, issued 4/21/20, and further in view of Krieg, U.S. Patent 7,736,646, published 6/15/10, as applied to claims 1 or 5, and further in view of Frampton (2012) is withdrawn in view of the terminal disclaimer naming the '173 patent filed by Applicants on 4/14/21 and approved by the USPTO.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined. As such, claims 4, 6-13, 16 and 61-84 are hereby rejoined.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1-3, 5, 14, 15 and 55-60 set forth previously have been withdrawn as indicated above. Furthermore, rejoined claims 4, 6-13, 16 and 61-84 have been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 and 55-84 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646